By the court.

The statute of June 10, 1791, provides, that when any justiqe of the peace shall die, the book of records and files of the said justice shall be lodged with the clerk of the court of common pleas, in the county in which such deceased justice was a justice of the peace, and that the clerks of the courts of common pleas shall give attested copies of the records and papers of deceased justices, that may be lodged in their offices, *413and that they, respectively, shall be deemed, for the purposes aforesaid, proper certifying officers.. And we entertain no doubt that in all cases, where there are suffi-fieient memoranda to enable a clerk to make a regular judgment, it is his duty to do it when requested, and to certify the judgment thus reduced to form, as the judgment rendered in the case. Regular judgments in the court of common pleas have rarely been made up in this state, and yet it has been the constant practice for clerks to make up and certify judgments from the memoranda of their predecessors. Indeed, if this could not be done, great embarrassment would be felt in many cases. Regular judgments are rarely, if ever, entered upon the records of justices of the peace ; yet it is the constant practice to make upa regular judgment from the minutes which the justice keeps, and to certify the judgment thus made up, whenever a copy of the judgment is required.